 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10    JTH TAX LLC (d/b/a LIBERTY TAX                    Case No. C20-329RSM
      SERVICE) and SIEMPRETAX+ LLC,
11                                                      MINUTE ORDER
                     Plaintiffs,
12
13                     v.

14    LORRAINE MCHUGH, RICHARD
      O’BRIEN, and KVC ENTERPRISES LLC,
15
16                 Defendants.

17
            The following MINUTE ORDER is made by direction of the Court, the Honorable
18
19   Ricardo S. Martinez, Chief United States District Judge: On March 13, 2020, Plaintiffs in this

20   matter filed a Motion for a Temporary Restraining Order (“TRO”) against Defendants to enjoin
21
     certain behavior related to the operating of a tax preparation business. Dkt. #8. Plaintiffs
22
     indicate that they are serving a copy of this TRO on Defendants, although a certificate of
23
24   service is not attached.

25          Under the circumstances here, the Court’s Local Rules allow for the adverse party or
26   parties to file a Response to a TRO. See LCR 65(b)(5). The adverse party must file a notice
27
     “indicating whether it plans to oppose the motion within twenty-four hours after service of the
28



     MINUTE ORDER - 1
     motion,” and “file its response, if any, within forty-eight hours after the motion is served.” Id.
 1
 2   No reply is permitted from Plaintiff. Id.

 3          Plaintiffs do not explicitly request entry of the TRO without notice and instead attempt
 4
     to inform Defendants of the above deadlines to respond to the Court.              Dkt. #8 at 1.
 5
     Accordingly, Defendants may file a response. Because the Court will not rule on this matter
 6
 7   immediately and due to the Court’s closure on Saturday and Sunday, the Court will waive the

 8   twenty-four hour notice requirement and allow Defendants to file a response, if any, no later
 9   than Monday, March 16, 2020.           The Court DIRECTS Plaintiffs to immediately serve
10
     Defendants with a copy of this Minute Order.
11
            DATED this 13th day of March, 2020.
12
13
                                                          WILLIAM McCOOL, Clerk
14
                                                          By:     /s/ Paula McNabb
15                                                                Deputy Clerk
16
17
18
19
20
21
22
23
24
25
26
27
28



     MINUTE ORDER - 2
